*219Determination of respondent Housing Authority, dated June 16, 2004, terminating the subject tenancy, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Lottie F. Wilkins, J], entered November 23, 2004) dismissed, without costs.
The determination is supported by substantial evidence that petitioner breached respondent’s rules and regulations by permitting dogs, possessed by her or her guests or family members, to remain unleashed on Housing Authority premises and menace and inflict injury upon other tenants. The determination is additionally supported by substantial evidence that petitioner refused to discontinue use of a faulty washing machine, which repeatedly caused damage to the apartment beneath hers. No basis exists to disturb the hearing officer’s credibility determinations (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). The penalty does not shock our sense of fairness (see Matter of Wooten v Finkle, 285 AD2d 407, 408-409 [2001]). Concur—Mazzarelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.